Citation Nr: 0827133	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-29 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1968 until April 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's PTSD service 
connection claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in July 2005.  
The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran contends that he has PTSD as a 
result of incidents during active service while serving in 
the 68th Assault Helicopter Company as a helicopter mechanic 
in Vietnam.  While stationed on the Bien Hoa airbase, the 
veteran contends that he came under numerous enemy rocket and 
mortar attacks, and on occasion was pinned down on the flight 
line by sniper fire.  He also contends that he was assigned 
to wash blood from a returning helicopter after a friend had 
been killed on a combat mission.  In a January 2006 report 
the RO verified that the veteran's unit at Bien Hoa airbase 
was subject to 16 separate air strip attacks and 153 
mortar/rocket round attacks during the time period of the 
veteran's service in Vietnam.  It was noted that the other 
claimed stressor that the veteran had been ordered to clean 
blood from a helicopter following the death of a friend could 
not be verified.

In an August 2004 VA psychology examination report a clinical 
psychologist provided a diagnosis of PTSD.  It was noted the 
veteran had a history of trauma and sufficient avoidance and 
arousal symptoms and that he exhibited depressed mood and 
recent suicidal ideations that were not unusual with a PTSD 
diagnosis.  The veteran reported he had been experiencing 
increased anger and worsening PTSD symptoms.  He described 
angry outbursts, nightmares, intrusive memories and 
flashbacks about Vietnam, sleep disturbances, an exaggerated 
startle response, and hypervigilance.  He denied current 
suicidal ideations, but did reveal such ideations with a plan 
the previous month.  A VA psychiatric examination provided 
diagnoses of depressive disorder, not otherwise specified, 
and provisional PTSD.  It was noted that the veteran was 
prescribed medications and referred for additional treatment.  
The psychiatrist also noted that "[f]or a man who views 
psychiatric illness as a weakness, it has taken a lot for him 
to seek help; thus he may be, still, minimizing his 
symptoms."  

A February 2006 VA psychiatric examination report, however, 
found the veteran did not meet the PTSD criteria because he 
reported that he only minimally re-experienced the reported 
traumas and did not experience impairment in self-care, 
family role of functioning, social relationships, 
recreational and pleasurable pursuits, and quality of life.  
It was noted the veteran complained of intrusive thoughts, 
sleep disturbance, decreased concentration, but denied 
suicidal and homicidal ideations, hallucinations, and 
delusions.  Hypervigilance or an exaggerated startle response 
were no longer reported.  A diagnosis of depression was 
provided.  The examiner noted that the reported social and 
economic impairments were found to be more consistent with a 
diagnosis of depression.  In subsequent statements the 
veteran asserted, in essence, that the February 2006 
examiner's opinion was erroneous because he was compliant 
with his psychotropic medication and because his spouse 
helped keep him well groomed.  In light of the inconsistent 
medical opinions of record, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination by a VA psychiatrist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and examination of 
the veteran, an opinion should be 
provided as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has PTSD related to a 
verified event in service.  The examiner 
should reconcile the opinion with the 
August 2004 and February 2006 VA 
opinions.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




